ON MOTION FOR REHEARING
PER CURIAM.
Respondent Seale brought suit against National Surety Corporation to recover on a “blanket crime policy” for the loss of a coin collection that was missing from his office after a burglary. National Surety Corporation denied coverage. In a trial before the court, the court held that the coin collection was covered by the policy and that the “value” of the coins exceeded the policy limits. Seale was given judgment in the amount of the $10,000 policy limit, less the $100.00 deductible.
The Court of Civil Appeals affirmed, holding that the coin collection was within the policy’s coverage of “Money and Securities” which defined “money” as “currency, coins, bank notes and bullion.” 499 S. W.2d 753. We agree with this holding.
However, we reserve the question whether the coins in the collection should be valued at their face value or at their numismatic value since this point was not brought before this Court in Petitioner’s Application for Writ of Error.
The Motion for Rehearing is overruled.